DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I wherein 
    PNG
    media_image1.png
    263
    470
    media_image1.png
    Greyscale
 in the reply filed on 08/19/2022 is acknowledged.  The traversal is on the ground(s) that: (i) Compound 5 of Zeng is only one of the compound of Chemical Formula D and is not a common factor in claim 1 and therefore the Office's rationale is improper; and (ii) claim 1 required that the light-emitting layer contains at least one fused ring compound represented by Chemical Formula A and at least one hetero ring compound represented by Chemical Formula D, that is, Chemical Formula A is a common factor in claim 1; however the Office did not articulate that the prior art teaches Chemical Formula A and therefore the requirement is improper.  
First, Applicant's arguments are not found persuasive at least because the shared technical feature of the species lacks unity of invention because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eum et al. WO-2016105141-A1, see English language equivalent US-20180053900-A1 referred to herein in view of Parham et al. US-20150349268-A1.  As discussed in greater detail in the rejection below, Eum in view of Parham teaches the device of claim 1 comprising a light-emitting layer contains at least one fused ring compound represented by Chemical Formula A and at least one hetero ring compound represented by Chemical Formula D.
Further regarding Applicant's argument (i), Chemical Formula D is a shared technical feature among the Species I; however, it is not required that every single individual compound within the scope of Chemical Formula D be taught by the prior art to show that this technical feature does not make a contribution over the prior art.  A single compound anticipating Chemical Formula D is sufficient to show that this feature is not a special technical feature over the prior art.  Regarding (ii), Chemical Formula D is a shared technical feature among the Species I; however, it is not required that the entire device of claim 1 be taught by the prior art to show that this technical feature does not make a contribution over the prior art.  Zeng teaches a compound that meets the Chemical Formula D.  Therefore, the Chemical Formula D is not a special technical feature and the species lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 and 03/25/2021 has been considered by the examiner.

Drawings
The drawing filed 01/07/2020 is objected to because the single drawing is currently labeled as “FIG. 1”.  According to 37 CFR 1.84 (u): "Where only a single view (single drawing) is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. See the original specification at least page 11, 85, and 86 for correction and at any other occurrences of a reference to “FIG. 1” that may be present.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
It is suggested for grammatical clarity that claim 1, lines numbered 8–9 of page 140  "at least one of fused ring compounds represented by the following Chemical Formula A" be changed to "at least one
It is suggested for grammatical clarity that claim 1, lines numbered 9–10 of page 140 "at least one of hetero ring compounds represented by the following Chemical Formula D" be changed to "at least one
It is suggested for ease of reading that lines 14–15 on page 141 "[Structural Formula 1]" be changed to remove the brackets, "
It is suggested for grammatical clarity that line 17 of page 142 "in the Structural Formula Q" be followed by a comma; and
It is suggested for ease of reading that lines 14–15 on page 143 "[Structural Formula 2] to [Structural Formula 8]" be changed to remove the brackets, "
Claim 2 is objected to because of the following informalities:  
It is suggested for ease of reading that line 5 on page 147 "[Structural Formula 2] to [Structural Formula 8]" be changed to remove the brackets, "
Claim 3 is objected to because of the following informalities:  
It is suggested for ease of reading that lines 18–19 on page 148 "[Structural Formula 22] to [Structural Formula 30]" be changed to remove the brackets, "
Claim 4 is objected to because of the following informalities:  
It is suggested for ease of reading that lines 13–14 on page 149 "[Structural Formula 22] to [Structural Formula 30]" be changed to remove the brackets, "
Claim 7 is objected to because of the following informalities:  
It is suggested for ease of reading that lines 2–3 on page 151 "[Structural Formula 9] to [Structural Formula 10]" be changed to remove the brackets, "
Claim 11 is objected to because of the following informalities:  
It is suggested for ease of reading that line 25 of page 153 to line 1 of page 154 "one selected from the group consisting of the compounds represented by Compounds H1 to H208" be replaced with "one selected from the group consisting of 
Claim 11 is objected to because of the following informalities:  
It is suggested for grammatical clarity that line 1 of page 166 "Chemical Formula s E1 to E144" comprise an apostrophe such that is reads "Chemical Formula's E1 to E144".
Claim 12 is objected to because of the following informalities:  
It is suggested for ease of reading that line 12 on page 177 "[Structural Formula A]" be changed to remove the brackets, "
It is suggested for ease of reading that line 1 on page 178 "[Structural Formula D]" be changed to remove the brackets, "".
Claim 16 is objected to because of the following informalities:  
It is suggested for ease of reading that line 20 on page 178 "the at least one selected from among the layer is formed using" be changed to "
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 4–6 of page 141, lines 13–15 of page 142, and lines 10–12 of page 146 each recited "and each bond to an adjacent radical to form an aliphatic, aromatic, heteroaliphatic, or heteroaromatic fused ring" in the definition of Ar1 and Ar2, R1 to R14, and R20 to R34, respectively.  From the claim language it is unclear if this bonding to form a ring is required or optional.  
For purposes of examination, it will be interpreted such that each may optionally bond to an adjacent radical to form an aliphatic, aromatic, heteroaliphatic, or heteroaromatic fused ring.
Claims 2–18 are rejected as being dependent on indefinite claim 1.

Regarding claim 1, recites (i) "R1 to R14… are each independently any one selected from…" and lists several groups on lines 1–15 of page 142, (ii) "two adjacent radials of R5 to R8 are each a single bond connected to * in the Structural Formula Q" on lines 16–17 of page 142 and (iii) "any one of R1 to R12 in Structural Formula 1 representing HAr1 is a single bond connected to the linker L1 in Chemical Formula A" on lines 18–20 of page 142.  It is unclear if when one of R1 to R12 or R5 to R8 is selected as a single bond, if it meets the previous definitions or not, rendering the claim indefinite.
For purposes of examination, this claimed will be interpreted such that two adjacent radials of R5 to R8 are each a single bond connected to * in the Structural Formula Q, one of R1 to R12 in Structural Formula 1 representing HAr1 is a single bond connected to the linker L1 in Chemical Formula A and the remaining of R1 to R12 are each independent any one selected from the groups listed in lines 1–15 of page 142.
Claims 2–18 are rejected as being dependent on indefinite claim 1.

Regarding claim 6, claim 6 recites “R20 to R31 in Chemical Formula D … are each independently…" where the list does not include m1 substituents of R20 to R25 are a single bond connected to the linker L, rendering the claim indefinite because it is not clear if one of these must still be a single bond connected to the linker L or not.
For purposes of examination, the claim will be interpreted such that m1 substituents of the substituents R20 to R25 are a single bond connected to the linker L and the remaining of R20 to R25 are selected from the groups listed in claim 6.

Regarding claim 8, claim 8 recites both "R71 to R80… are each independently any one selected from…" and lists several groups, and "any one of R71 to R78 is a single bond connected to the linker L1 or L3 in Chemical Formula A."  It is unclear if when one of R71 to R78 is selected as a single bond, if it meets the previous definition or not, rendering the claim indefinite.
For purposes of examination, this claimed will be interpreted such that one of R71 to R78 is a single bond connected to the linker L2 or L3 in Chemical Formula A and the remaining of R71 to R78 are each independent any one selected from the groups listed in lines 3 to 15 on page 153. 

Regarding claim 10, claim 10 recites "…wherein the fused ring compound represented by Chemical Formula A is any one selected from the group consisting of compounds represented by Compounds H1 to H208, but is not limited thereto…" This renders the claim indefinite because if the compound is not limited to one of Compound H1 to H208 it is unclear what the claimed scope may be.  
For purposes of examination, this claim will be interpreted such that the fused ring compound represented by Chemical Formula A is any one selected from the group consisting of Compounds H1 to H208.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–12, and 14–17 are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al. WO-2016105141-A1, see English language equivalent US-20180053900-A1 referred to herein ("Eum") in view of Parham et al. US-20150349268-A1 ("Parham").
Regarding claims 1–7, 9, 11–12, and 14–16, Eum teaches an organic electroluminescent element comprising an anode, a cathode, and at least one organic layer comprises the compound represented by Formula 1 (¶ [0060]), wherein the at least one organic layer may be a light-emitting layer, wherein the light-emitting layer comprises the compound of Formula 1 (¶ [0061]) and a dopant (¶ [0062]), and wherein the compound of Formula 1 alone or in combination with other compounds may be a host in the light-emitting layer (¶ [0062]).  Eum teaches the device may also comprise a hole injection layer, a hole transport layer, an auxiliary light-emitting layer, an auxiliary electron transport layer, and an electron transport layer (¶ [0063]) and may be fabricated using a vacuum deposition method or a solution coating method (¶ [0065]).  Eum teaches the compound of Formula 1 has excellent thermal stability and emitting properties (¶ [0019]), and when used in the light-emitting layer of an organic electroluminescent element, can impart excellent emission performance, low driving voltage, high efficiency and long lifespan (¶ [0019]) allowing for the fabrication of a full-color display panel (¶ [0019]).  Eum teaches examples of the compound of Formula 1 (¶ [0045]) including compound 39 
    PNG
    media_image2.png
    166
    282
    media_image2.png
    Greyscale
(page 10), which corresponds to the claimed Chemical Formula E89.
Eum does not specifically teach a device as described above wherein the host further comprises a compound of the claimed Formula D.  However, as noted above, Eum teaches the compound may be used in combination with other compounds to form the host of the light-emitting layer (¶ [0062]).
Parham teaches a compound of the general formula I, II, III, or IV (¶ [0012]) employed as a matrix material for a dopant in OLEDs (¶ [0061]) and teaches that the compound has the following benefits used in an organic electroluminescent device (¶ [0085]): high power efficiency (¶[0086]); higher stability (¶ [0087]); suitability for mass production due no or virtually no tendency to crystallize (¶ [0089]).  Parham teaches specific examples of the compound (¶ [0037]) including compound 7 
    PNG
    media_image3.png
    210
    367
    media_image3.png
    Greyscale
 (page 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the matrix material of Parham into the light-emitting layer of Eum, based on the teaching of Eum.  The motivation for doing so would have been to increase power efficiency, increase stability, and increase suitability for mass production, as taught by Parham.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound 7 of Parham, because it would have been choosing one from the list of specifically disclosed compound of Parham, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix/host in the light-emitting layer of the device of Eum and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound of Parham having the benefits as described above taught by Parham in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Eum in view of Parham meets claims 1–7, 9, 11–12, and 14–16.

For example, the compound 39 of Eum 
    PNG
    media_image2.png
    166
    282
    media_image2.png
    Greyscale
corresponds to the claimed Chemical Formula E89 and is a compound represented by the claimed Chemical Formula D wherein:
	HAr4 is a substituted aryl of 15 carbon atoms (represented by Structural Formula 9);
	L is in each case an unsubstituted arylene group of 6 carbon atoms (represented by Structural Formula 22);
	n1 is 1 and n2 is 2;
	m1 is 1;
	Az is represented by Structural Formula 2 (E2); 
	Z1 is N;
	Z2 is CR22;
	Z3 is N;
	Z4 is CR24;
	Z5 is CR25;
	R20 is a single bond connected to the linker L
	R22 and R24 are each an unsubstituted aromatic hydrocarbon of 6 carbon atoms and R25 is hydrogen.
For example, the compound 7 of Parham 
    PNG
    media_image3.png
    210
    367
    media_image3.png
    Greyscale
 is a compound represented by the claimed Chemical Formula A wherein:
	Ar1 and Ar2 are each an unsubstituted aromatic hydrocarbon group (a phenyl group);
	L1 to L3 are not required to be present;
	p, q, and r are each 0;
	HAr1 is Structural Formula 1;
	X is CR13R14 and Y is S;
	R1 to R4, and R5 are each hydrogen; adjacent R6 and R7 are each a single bond connected to * in the Structural Formula Q, and R8 to R10 and R12 are each hydrogen; and
	R11 is a single bond connected to the linker L1 in Chemical Formula A.

Regarding claim 8, Eum in view of Parham teaches the modified device comprising the compounds as discussed above with respect to claim 1.
Eum in view of Parham does not specifically disclose a device as discussed above wherein the position corresponding to Ar1 or Ar2 in Chemical Formula A is a substituent represented by Structural Formula 11.  However, Parham teaches that: in the general formula I, II, III, or IV, substituent A correspond to the general formula V 
    PNG
    media_image4.png
    105
    95
    media_image4.png
    Greyscale
 (¶ [0013]) wherein the link to the compound of the general formula I, II, III, or IV takes place via Y (¶ [0014]); it is preferred for Ar in the general formula I, II, III or IV to be phenyl, naphthyl, a substituted aromatic or heteroaromatic ring system having 5-15 carbon atoms or an aromatic or heteroaromatic ring system which is substituted by arylamine or carbazole (¶ [0029]); and an aromatic or heteroaromatic ring system having 5-60 aromatic ring atoms is taken to mean in particular benzene, dibenzofuran, and dibenzothiophene, among others (¶ [0041]).  In the compound 39 of Parham, both of Ar is benzene.
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute at least one of the Ar benzene groups for a dibenzofuran or dibenzothiophene, because Parham teaches the variable may preferably be selected as phenyl, naphthyl, a substituted aromatic or heteroaromatic ring system having 5-15 carbon atoms or an aromatic or heteroaromatic ring system which is substituted by arylamine or carbazole and teaches particular examples of the heteroaromatic ring system include dibenzofuran and dibenzothiophene.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possess the benefits as described above taught by Parham.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically dibenzofuran or dibenzothiophene, because it would have been choosing from the list of preferred particular substituent groups specifically listed by Parham, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula of Parham having the benefits as described above taught by Parham in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Parham comprising at the position corresponding to Ar1 or Ar2 in Chemical Formula A is a substituent represented by Structural Formula 11 wherein X14 is O or S and R71 to R78 are hydrogen or a single bond connected to the linker L2 or L3 in Chemical Formula A.

Regarding claim 10, Eum in view of Parham teaches the modified device comprising the compounds as discussed above with respect to claim 1.
Eum in view of Parham does not specifically disclose a device as discussed above wherein one of the two compounds is one of claimed Compounds H1 to H208.  More specifically, Parham does not specifically disclose a compound like compound 7 wherein the S is replaced with O and wherein the 5-6 ring is fused as shown in formulae III-IV instead of formulae I-II.  However, Parham teaches the compound of general formulae I, II, III, or IV, which show 5-6 ring fusions at different locations on the 6-5-6 rings, and teaches in those formulae that variable X may be O, S, among others (¶ [0017]).
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the X variable S for O, because Parham teaches the variable may suitably be selected as O or S, among others.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possess the benefits as described above taught by Parham.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select O, because it would have been choosing from the list of 13 options specifically disclosed as suitable for the variable X, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possess the benefits as described above taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula of Parham having the benefits as described above taught by Parham in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound 7 wherein the 5-6 rings are fused to the 6-6 rings in the manner of formula III and Iv instead of in the manner of formulae I and II.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by formulae 1, II, III, or IV in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possess the benefits as described above taught by Parham.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The resulting compound has the structure 
    PNG
    media_image5.png
    106
    162
    media_image5.png
    Greyscale
 which corresponds to the claimed compound H81.

Regarding claims 10 and 17, Eum in view of Parham teaches the modified device comprising the compounds as discussed above with respect to claim 1.
Eum in view of Parham does not specifically disclose a device as discussed above wherein one of the two compounds is one of claimed Compounds H1 to H208.  More specifically, Parham does not specifically disclose a compound like compound 7 wherein the S is replaced with O and wherein.  However, Parham teaches in those formulae that variable X may be O, S, among others (¶ [0017]).
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the X variable S for O, because Parham teaches the variable may suitably be selected as O or S, among others.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possess the benefits as described above taught by Parham.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select O, because it would have been choosing from the list of 13 options specifically disclosed as suitable for the variable X, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possess the benefits as described above taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula of Parham having the benefits as described above taught by Parham in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Parham does not specifically disclose a compound like compound 7 wherein the amino group is substituted at a position para to the connection to the S atom.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound 7 wherein the amino group is substituted at a position para to the connection to the S atom.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds that are positional isomers of the compound represented by formulae 1, II, III, or IV in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as a host material in the light-emitting layer of the device of Eum in view of Parham and possess the benefits as described above taught by Parham.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The resulting compound has the structure 
    PNG
    media_image6.png
    164
    138
    media_image6.png
    Greyscale
 which corresponds to the claimed compound H109 and is a compound of the claimed Chemical Formula A wherein R4 in Structural Formula 1 is a single bond connected to the linker L1 in Chemical Formula A.

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al. WO-2016105141-A1, see English language equivalent US-20180053900-A1 referred to herein ("Eum") in view of Parham et al. US-20150349268-A1 ("Parham") as applied to claim 1 above and further in view of Lee et al. US-20060103298-A1 ("Lee").
Regarding claim 13, Eum in view of Parham teaches the modified device comprising the compounds as discussed above with respect to claim 1.
Eum in view of Parham does not specifically disclose a device as discussed above wherein the ratio of the compound of Eum to the compound of Parham is 1:9 to 9:1.
Lee teaches an organic electroluminescent device which can prevent device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]) wherein the device comprising at least one light-emitting layer, wherein the light emitting layer comprises at least one dopant and at least two host materials include a first host material and a second host material (¶ [0015]).  Lee teaches the first host material is a small molecular materials and may be selected from a group comprising arylamines (¶ [0029]) and has hole transporting characteristic (¶ [0031]) and the second host material has an electron transporting characteristic (¶ [0031]).  Lee teaches preferably, in order to improve the device characteristics, the second host material has weight ratio of 0.3 to 3 with respect to the first host material having weight ratio of 1 (¶ [0033]).
The compound of Eum may be used in an auxiliary electron transport layer (¶ [0019]) and therefore has electron transporting characteristic.  The compound of Parham may be used as a hole-transport material (¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light-emitting layer in the modified device of Eum in view of Parham such that the compound of Eum, which has electron transport characteristic has weight ratio of 0.3 to 3 with respect to the compound of Parham, which has hole transport characteristic, having weight ratio of 1, based on the teaching of Lee.  The motivation for doing so would have been to  improve the device characteristics, as taught by Lee.  
The compound of Eum having a weight ratio of 0.3 to 3 with respect to the compound of Parham having weight ratio of 1 lies inside the claimed range of 1:9 to 9:1.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al. WO-2016105141-A1, see English language equivalent US-20180053900-A1 referred to herein ("Eum") in view of Parham et al. US-20150349268-A1 ("Parham") as applied to claim 1 above and further in view of Campos US-6278237-B1 ("Campos").
Regarding claim 18, Eum in view of Parham teaches the modified device comprising the compounds as discussed above with respect to claim 1.
While Eum teaches a full color display panel, Eum in view of Parham does not specifically disclose a device as discussed above wherein the device is used for a device selected from among a flat display device, a flexible display device, a monochrome or grayscale flat illumination device, and a monochrome or grayscale flexible illumination device.
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified device of Eum in view of Parham in a flat panel display, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ryu et al. US-20150280136-A1 teaches a compound represented by a combination of Chemical Formula 1, Chemical Formula 2 or 3, and Chemical Formula 4 (¶ [0008]), for example,  
    PNG
    media_image7.png
    250
    388
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    355
    400
    media_image8.png
    Greyscale
 (¶ [0168]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786